Title: To James Madison from James Monroe, 17 September 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 17th. 1803.
I have been anxious for a moment of leasure when I might enter somewhat in detail on subjects of a personal nature. I am not yet in that situation tho’ in a greater degree than I have been since my arrival at Havre. I have forwarded the last letters by the Iris Captn. Skinner for N. Yk. & by Liverpool, that there is any hope of yr. receiving before the meeting of Congress. This gives me a short interval, since nothing presses at present but our affrs. with this country, which are interesting in respect to the impressment of our seamen. A reserve however on that subject all circumstances considered may probably have been useful. I shall soon take it up in a conciliatory manner, taking care to avoid any compromitment, to our govt. or myself, & even endeavor to make it the means of convincing this govt. of our moderation, and pacific disposition in pursuit of our just rights.
I have informed you in several letters but more especially my last of the great expence attending a residence in this country. It is indeed great in France but much greater here. I do not think it possible to subsist here on the salary with an œconomy wh. is not degrading to the office. The house rent, servants wages & suppt., the carriage, and the ordinary daily expence of subsistence alone consume the salary. The present is a season when the expence is less than in the winter. The house in wh. I live costs me for 4. months ending in Novr. at the rate of 8. guineas a week, after that 12. for a month or two, & then 15. for a like term, making pr. year 500. guineas. It has three rooms on a floor, two good, the 3d. a small cabinet, three stories high, & is only decently furnished. The carriage costs me a guinea pr. day; tho’ having bot. one, & hiring horses it will hereafter be less. The hire of horses alone is from 110. to 120. guineas pr. year. The ordinary daily expence of the table exclusive of wine, & groceries is from a guinea to 30/. pr. day; the price of wine excessively high as is fruit, all of wh. that is fit to eat is raised in hot houses. The price of good peaches is 2/6. cash—1/6. is an ordinary one. You may have a good dinner in the UStates for what the desert costs here consisting only of fruit. A peach at 6d. is really hardly fit to eat. The charge of servants is another heavy article. It is an usual thing for merchants who take houses in the west end of the town, who live in some little stile to expend as I am told four & five thousand pounds pr. anm. It is said that every thing has doubled since the commencmt. of the last war. I am persuaded the cause is easily trac’d, the vast accumulation of the debt & circulation of paper money. This is certainly felt on every article in the country & is in my opinion bringing on a crisis, the nature of which you can readily conceive. By the above statment you will see that subsistence alone consumes the salary; that our other necessary expences, independant of those wh. are incident to the office, must be defrayed from private funds, or create a debt wh. is to harrass me hereafter. Before I left France I recd. a letter from Mr. Gore informing me that you had plac’d three thousand dolrs. to my order here. It was my wish on recieving my appointment for this place to command the amount at Paris: Indeed it was indispensable. I offer’d a bill to the bankers Delessert & co: for it on London, but they told me the exchge was unfavorable, that I had better take it of the bankers in Holland, which I accordingly did, knowing that it made no difference with our govt. Part of that sum was necessary to clear me of Paris & the balance, about 1000. dolrs., to bring us here. It cost me abt. 60. guineas for a vessel to cross the channel, wh. was abt. 20. cheaper than has been since given, by Mr. Barlow Mr. Maclure & others. The war having taken place, the vessels wh. offer make a job of the business & extort what they can. Being forc’d to purchase many articles for housekeeping here, as also a carriage, puts me to great expence, which you will perceive can never be replac’d by my salary, and if sold on my returning home, will command not more than half their cost. Under such circumstances you must not complain if I draw somewhat in advance on my salary & actually return in debt to the publick to be reimbursd in the best manner my circumstances will permit. I look therefore, as I mentioned to you in my last, to an early return. If there was a profit instead of a loss I shod. not wish to stay long. My earnest wish is to be at home, as is that of my family. The mission was grateful to me, on acct. of the object, those under whom I acted, and, in consideration of what had passed, an attention from the govt. of the UStates: but the great business on wh. I came is in a great measure accomplished. In respect to France it will I hope be completely so in a few months, & settled definitively in the UStates without any act to be performed in Paris. It appears to me that the exchge of ratifications at Washington, the treaty being approved, will do this. It remains to adjust the business with Spain, & for the Presidt. to decide when that shall be done, and whether I shall have any agency in it. If it were not for the claims of our citizens on the Sph. govt., perhaps it might be easy to protract the business. The possession of Louisiana, especially if it comprizes W. Florida, as I think it does, places us at ease on the great & urgent topic. The other will follow of course, & perhaps a few years hence with as great ease as at present. Some extry. effort is perhaps due to the claims of our citizens, but of that you will be much better able to judge. If it is thought proper to send me there, that business will of course wind up my mission. In that case I might leave this next spring, proceed to Spn., & sail thence in the fall for the UStates. If I am not sent there I wish to sail from this place in the course of next year. To me it is a matter of perfect indifference personally whether I go to Spain or not. It would it is true give me pleasure to conclude the affr., if it appeard to our govt. that this was the suitable time, & I might be employed to advantage in it: but on that alone it rests. I feel no anxiety for the trip wh. wod. be long, fatiguing, and attended with new ceremonies & difficulties. If that plan is decided on Mr. P. shod. be positively instructed not to touch the subject in the interim, since by so doing he may embarrass but cannot advance it. In wh. case indeed it may be proper for me to go sooner & in the interim retain my character and even leave my family here: of that you wod. judge. I am aware of the propriety of my holding my position here for at least a year, on many considerations: first on acct. of the effect to be produc’d by it. I am satisfied that this govt. has been taught to expect its partizans only here, and from them a conduct very different from what they would experience at the hands of their opponents. From the latter & perhaps me more especially much hostility has been apprehended. Of the means used to foster such prejudices I say nothing. It will take some time to wipe them away, & to shew this govt. that it is for its interest, to cultivate the friendship of the nation by a just & equal conduct, & stand well with it, than with a party, especially a decling [sic] one. By the former course we shall never have a motive to do them harm & may often render them service, independant of the great and continual advantage wh. they derive from our uninterrupted commerce. By the latter they are not likely ever to derive any advantage and may be exposed to much injury, since by intriguing with a party, they keep alive the publick ill will towards them, & inspire a disposition to do them ill offices instead of good ones. I am inclined to think they have already found me more moderate than they were taught to expect I shod. be; and do hope to convince them, without making any unbecoming advance on my part, that we are as much their friends, as the friends of the independance, character & interest of their country can be. The moderate & prudent conduct of our govt. has already produc’d no inconsiderable effect in that respect: the observance of the same conduct will doubtless ere long complete it. It will be fortunate for our country when this opinion of its policy to European powers is understood & respected on both sides the channel. From that moment we may conclude that we have gained much, in what contributes to the publick prosperity & happiness. As soon as each of them sees that we are not likely to be the satelite of the other, they will both leave us to ourselves. Our fellow citizens who have already profited much from the course wh. has of late been pursued, will I am persuaded not be disposed to expose themselves by a relapse to the misfortunes of former errors. They have gained of late more of France than the former admns. ever did or could do—as they have also of this power.
In retiring it will be hard for me to have left my profession, & return after so long an absence without deriving any advantage from it: that is as much in debt to the govt. or to individuals here as will be equivalent to that portion of my outfit wh. I was forc’d to apply to my debts in America before I sailed. This result wod. be a serious one to me, and is in truth that with which I am menac’d. On the presumption that my mission ends here & I sail hence home, would there be any impropriety in allowing me half an outfit for Paris & the outfit for this place? The actual expence in the first case wod. be less, that is in travelling from Virga. to N. Yk., the passage sea stores, (paying half a passage in a ship in wh. I did not sail), & from Havre to Paris. To me the difference is an interesting object. Our other ministers had outfits on extry. missions. This arrangment wod. save half that charge. The outfit to this place is I presume of course. I presume there will be no impropriety in my withdrawing late next year. If I go to Spain ought I not to be put on the footing of Mr. Pinckney & Mr. Short when they were employed on similar missions, by defraying my expences as well at Madrid as on the road? or some idea of part of an outfit be adopted? The keeping accts. by vouchers with taverns is difficult, tho’ not insurmountable. These remarks are for your consideration on the strict principles of justice. You will always keep in mind that the expence of living here especially, has doubled in the course of the last war, and that any calculation wh. was applicable to the former epoch is not so to the present one. I have no doubt that if these appointments are continued, that the salary must be, before long, raised. It is so much below what is given by the British, Sph. French & Imperial govts. to such appointments; the two first giving as I am told abt. £10.000 sterg each pr. anm. to their embassies at Paris & here, besides vast accomodations in other respects; and really so much below what is absolutely necessary to enable them to live at ease, give them that credit, & enable them to render that service to their country which is expected of them, that I think the appointments must be discontinued, or the compensation encreased. The former will I presume be the best course; tho perhaps the moment is not yet arrived. I shall however have nothing to do with these questions. My object is to get home as soon as I conveniently can, and that the existing regulations & usages be applied to my case, with this difference, that altho expences have encreased, I be made an example of an œconomy which was not practic’d in any other: not however of that rigid kind, that it must be abandoned in every future case.
It has occurr’d that in retiring hence it is possible that my labours might be disposed of by the admn. a few years in Louisiana, with some advantage to the publick & myself. I hint the idea in peculiar confidence to the President & yrself as you will readily infer. If the cession is accepted Congress will have to organize a temporary govt. at N. Orleans. It is important that sound principles be established there in the outset, to bind the new acquired territory & people to the union. The character and conduct of the govt., at that post, the entrance of the river, is likely to have great influence on the whole western territory, and on the first impression will much depend, of the future destiny of that country & perhaps of the whole UStates. The eyes of Europe, especially of that class who are about to emigrate, are turn’d with more solicitude to that quarter than to any other part of the union. They ought to be recd. as they enter & planted where they will be most useful to the society wh. may adopt them. If a man of loose principles is placed there, at the head of a population so mixed, with so many objects to allure an ambitious & rapacious mind, I shod. not be surprised at any event that might occur. I have thought that I might be of some service to my country there, while I derived some advantage to myself by the opportunity, I shod. have in common with others to acquire land & make cotton. If I shod. be sent to Spain, it merits consideration whether such an appointment wod. not give weight to my mission, from the contiguity of Louisiana to Mexico. You will observe that I am not sanguine in the object; am indeed rather doubtful that it wod. not suit me. If the idea is countenanc’d at all it ought to be understood that it is contemplated with a temporary view only, to assist in organizing, not for a residence: for no consideration whatever would induce me to be absent for any length of time from home.
I sugested to the President & yourself the desire of Mr. Skipwith to be appointed Collector of the port at N. Orleans and my earnest wish that he might be accomodated. He is strictly honest, very capable of the duties of the office, & deserves well for his past services. In the present trust his pay, Mr. Livingston & myself thought ought to be raised, on acct. of his encreased duties, of wh. we informed you in our joint letter just before I left Paris. Can nothing further be done for the unfortunate & most estimable genl. La Fayette. I think his services in our revolution give him a claim on the state assemblies to some provision for his future support. The grant of the last Congress did infinite honor to the UStates, in France and conciliated towards us & him even our & his greatest enemies. It laid the foundation of a credit of 150.000₶. which saved from immediate sale a small remaining estate of his wife of abt. 3000₶ pr. annm. the wreck of a great fortune, from wh. they now derive their very scanty but chief subsistence. A few thousand Dolrs. by each state or some of them would place him in a state of independence & I most earnestly wish they cod. be prevailed on to grant them.
Since writing the above I have seen Swans letter as published in the UStates, wh. forces me to add something on that subject. I am persuaded that the person who is the object of it, saw, approved, & most probably planned its principal features. I found this opinion on the following circumstances, It. on my arrival at Paris, that person held Mr. Swan in great contempt, & did not receive him at his house. He had thought well of him before, but had changed his opinion of him at that time, as I know from what I heard him say. But at the time that Swans letter bears date, they made up the difference & became intimate, to the surprise of many who saw it. 2. By the inclosed project of a letter to Mr. Pinckney written by Mr. Livingston, you will find that the date of the decision at St. Cloud to cede Louisiana to us, is fix’d on the same day, that is on the 8th. of april, that Mr. Swan gives it. Such a concurrence in an error could not well happen by accident. The circumstances attending this project of a letter to Mr. Pinckney tend further to illustrate the point. Being engaged in the examination of the question whether W Florida was comprized in the cession of Louisiana, I requested him to draw a short letter to Mr. Pinckney similar to that we wrote to Mr. King. He had been pressing me on the subject of a letter to Mr. Pinckney, (with wh. indeed I thought he had nothing to do), as he had also been relative to the above mention’d question. To get rid of him on the latter point I had desired him to put his ideas on paper, as I promised to do myself, after wh. I proposed that we shod. confer together & communicate to you the result. He had sent me his paper but as I was engaged in the examination myself and wished to pursue my own course, I had not read it when I recd. this project of a letter. On reading the project I was surprised to find that I was to give him credit for lights I had not seen, and was likewise to be drawn inadvertently, as I presume it was expected I might be, into the establishment of a fact false in itself and from which it seems that important consequences were to be drawn. I afterwards wrote the letter to Mr. P. of which the enclosed is a copy, & sent it to him for his signature, with which he complied; that is a letter brought by him to me, which I partly read in his presence, & understood was a literal transcript of mine, made by his secretary, was signed by me, & sent to the post office. I have really been uneasy since that I did not read every word, lest I may have been surprised in that mode to sanction some false fact which may be perverted to bad purposes.
I enclose you a copy of an extract of Col: Mercers journal which contains what passed in our interview, the eveng. of the day on wh. I arrived at Paris. It proves that Mr. L. thought the prospect then (the 12.) as gloomy as he had done on the 10th. Col: Mercer kept a journal from the time he left home and entered these remarks on the day they were made as he told me. He gave me this before I left Paris as a document, I did not know that I shod. have occasion to recur to. I send it in confidence merely to confirm what other evidence fully establishes. I also enclose a copy of a letter wh. he proposed that we shod. write to Mr. Marbois, on the subject of our joint letter to you of June 7th. I declined adopting that measure, prefering a course which I thought better suited to the occasion. I kept the paper merely from a habit I had adopted, after our first interview, a precaution which every succeeding day proved the propriety of pursuing. I send this copy to shew that at the time I made the offer of a guaranty to Mr. Talleyrand & Mr. Marbois, Mr. L. was as fully impressed with the importance of the occasion, as myself. I have not heard from him in reply to my last on that subject, nor do I know how he acted in it. Where attacks are expected, it wod. be folly not to be attentive to the fair & obvious means of repelling them.
I mentiond to you in my official letter of april 15 that Mr. Livingston held communications with Mr. Marbois, of which it may be proper to give some explanation. The day after I got to town Col: Mercer Mr. Skipwith & myself dined with Mr. L., that is on the 13. In the early part of the day I had read over his correspondence with Mr. Talleyrand, & also conversed with him, by wh. I found in what state the business was. I believe he had recd. a hint in the morning of Mr. Parker, who gave the same to me immediately afterwards, of the decision at St. Cloud on the 10th., the preceding Sunday, to cede to the UStates Louisiana. He appeared to discredit the suggestion, or at least to have formed no plan in consequence of it, owing perhaps in case he credited it, to the recency of the communication or to his compromitment in the conversation of the preceding evening. Mr. Parker told me that he had given him that hint, & that he was satisfied he knew nothing of it before. It was on his authority, that I dated the decision on the 10th. in my letters of that period to you, wh. was confirmed to me by Mr. Livingston after his conversation with Mr. Marbois, wh. I shall hereafter state. By the callendar you will find that the 10th. of april was on Sunday, and it is certain that at that time the meetings at St. Cloud were on that day only. While we were at dinner Mr. Marbois arrived, but finding us at the table withdrew & returned an hour afterwards. Mr. Livingston took him aside, sometime after which Mr. Marbois retired; the former appearing much agitated as did those about him. Mr. Livingston then took Mr. Skipwith out & told him what Mr. Marbois had communicated to him, wh. was that the consul, of his own motion, had at St. Cloud on sunday informed him of his decision to cede to the UStates Louisiana, and that being an affr. of finance, he had thoughts of committing the negotiation to him. On giving this information to Mr. Skipwith, Mr. Livingston complained of his misfortune in my arrival &ca, which the former mentioned to Col: Mercer & myself as we returned to our lodgings, with other circumstances wh. had occurr’d before my arrival, wh. shewed the light in wh. he viewed that measure of our government. He told Mr. Skipwith that he was to go to Mr. Marbois’s as soon as the compy. left him to talk further on the subject. Soon afterwards he took me out and communicated what he had recd. of Mr. Marbois and his intention to call on him at 10. or 11. that night, for the purpose of further conversation. I hesitated on the idea of his going alone, before I was presented; we had read our instructions together, or adopted any plan: Intimated delicately that too much zeal might do harm, that a little reserve might have a better effect. He could not see the weight of these objections, suggested the idea of a courier being sent to Petersburg, & the necessity of dispatch; declared it was altogether impossible for me to go with him, as I was not presented; of the rigorous etiquette observd by the govt. on that point, intimating that Mr. Marbois dared not to speak with me before &ca. I observed that I had no idea of going myself & ceased to oppose his going, tho I most earnestly pressed on him the propriety of his being reserved in the conference—to tell him that we had not conferr’d—that he had not read his instructions; in short to hear & not to speak. The next day he calld on me & told me in substance what Mr. Marbois afterwards told me himself, as was communicated in my letter of the 19th. april. From this time I observed an equivocal stile of talking on his part, & was apprized by others of pretentions that were avowed by him & his family, of the kind you have seen in the UStates. In the conversations wh. I had with him on my arrival, & after the prospect of success was seen, he was careful to avoid attributing it in any degree to the true cause. While he thought there was no hope, he regretted that Ross’s resolutions had not passed. When the prospect changed it was the effect of the danger of war with Engld., wh. event would give us alone security. It was at length concluded before the commencement of the war, and of course without either of the means on wh. he relied for success. To have acknowledged that it was produc’d by the measures of our govt., would have diminished the credit which he was disposed to claim in favor of his memoires. You will not however infer that I ever discussed these questions with him. I invariably avoided, such topics, considering it the worst & most shameful of all possible evils to have any discussion with him, on such points, especially there, in the then state of affairs. Besides I flattered myself that the indications wh. appeared were only the effect of childish vanity, which wod. terminate in nothing beyond it. I always hoped and still hope, it may be possible to preserve a degree of friendly intercourse with him & his connections, with whom I have long been on that footing. I have sincerely wished & still do it may be possible for the govt., respecting its own dignity & character, to treat him with that indulgence, which while it commands the esteem of his friends, suffers him to retire with as much credit as can be attached to him. A great portion perhaps the whole of his errors have originated in vanity, and were often so light and superficial as to excite after awhile no great degree of resentment. I have however thought it my duty to communicate to you facts and documents, to enable you to protect the government & the cause it espouses from injury.
I have just seen an american paper which states that the British govt. has remonstrated with ours agnst the creation of the stock in complyance with our treaty with France. I consider it an idle story, or if true that it is a bugbear on which they are sent by their friends there & here. Any collision or rather war with us at this time would overset this admn., or I believe any other that can be formed. This country was perhaps never in a situation, when we had less to fear from it—tho’ I extend the remark to the whole of the last war after retaking of Toulon by the French. If it makes any opposition, wh. however I do not expect, it is merely because it has been in the habit of seeing us yield to them in past times and at the instance of their friends, or rather partizans who may have told them that there is no other hope of safety left for themselves. I think this admn. sees too clearly its interest, to embark again its fortunes under the auspices of a party, in any enterprise wh. may shake our friendship. We shall have occasion to be guarded rather against new schemes of cooperation in the W Indias, than any menacing attitude. On this head a hint has been given me of our having a common interest in reference to St. Domingo, wh. it is expected will soon be agn in the hands of the negroes, wh. I am inclined to suspect the author was prompted to make by persons in power here. The moment the subject was touched I felt that impression, and was on my guard, to leave it where I found it. We are not called on to prevent propositions being made, since it may be advantageous to hear them; we owe to the party making them a respectful & patient hearing. We are responsible for our conduct only, by which we may prove our resolution to seperate our politicks from European concerns altogether. I cannot see a single advantage wh. a cooperation with this power can gain us, that we might not obtain without it, while it wod. involve us in all the embarrassment wh. the former one did—and in consideration of the late treaty not yet executed, under circumstances more hazardous & disgraceful. I think it probable that Mr. Merry who will sail in a few days will have power to treat with you on this subject. The person from whom the remark came is an american, who professed to speak his own sentiments on the subject; I suggest it to you in the confidence I do whatever I write you, that is, always submitted to the view of the President & to yours & his descretion: observing that I have entire confidence in the members of the admn. It will be easily understood that I have no power, if revived by authority & directly by those in power; so that I shall have no difficulty in getting rid of it. A circumstance not unworthy notice is, that the publication of a passage in Mr. L’s. memoires wh. inculcates the idea of union with France to check the tyranny of Britain on the sea, has produc’d a strong sensation here, or rather uneasiness. I mention this that you may be apprized they have a just sense of the injury wh. a rupture with us wod. do them. It is an incident which may do harm or good: the person above referr’d to spake on this subject also, as did one or two others who sometimes see the ministry. I thought it best to state concisely the truth, that it was a paper written more than a year since, and merely the speculative ideas of an individual: that it was not the act of the govt., nor any evidence of its present views & policy, which wished peace & friendship with this country, & that I doubted not if a similar disposition existed here that it would be preserved. I am satisfied that it is distinctly seen here & in Europe generally that if the UStates are disposed to intermeddle in such concerns that the destiny of the whole western world is in their hands. I do not think that any of them who have possessions there will venture for a light cause to quarrel with us, and I am persuaded that the more we let it be seen by them that we are not insensible of the importance of our situation the better the effect will be. In reference to St. Domingo, & the progress of its seperation or that of other Islands from the parent country, a decisive policy shod. be formed for our future conduct. If France cannot keep them Engld. can not. As the power of France diminishes her disposition to admit us to priviledges in commerce will encrease, especially as the inhabitants will desire it. Will it not be proper to watch this progress & profit by it? Tho’ indeed I do not know how, for during the war while Engld. & France, tho’ both may be driven out, have each pretentions, it may perhaps be best to look on as spectators, profit of the trade wh. is allowed, but treat with neither; especially in a way to compromit us with the other. I have imposed on yr. patience a greater task than I intended when I began; if it gives you any fact that may be in any degree useful, it will abundantly compensate me for writing it. Very sincerely I am yr. friend & servt
Jas. Monroe
I shall I expect have occasion to recur to my private letters to you to make out a journal of every thing appertaining to the transactions at Paris: you will therefore be so good as retain them.
 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Monroe Papers). RC docketed by JM. Enclosures not found, but see nn. 7–10.



   
   Monroe to JM, 31 Aug. and 6 and 7 Sept. 1803.



   
   Monroe to JM, 7 Sept. 1803.



   
   Thomas Pinckney’s mission to Spain in 1795 resulted in the Treaty of San Lorenzo. William Short was commissioned jointly with William Carmichael to negotiate a treaty with Spain in 1793.



   
   Livingston and Monroe to JM, 12 July 1803.



   
   For a discussion of Lafayette’s American lands, see Madison and Lafayette’s Louisiana Lands, 26 Oct. 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:35–38). For the congressional land grant itself, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:362 n. 5.



   
   For James Swan’s letter, see JM to Monroe, 30 July 1803, and n. 3.



   
   The enclosure was doubtless a copy of Livingston to Charles Pinckney, 28 May 1803 (NHi: Livingston Papers).



   
   The enclosure was probably a copy of Livingston and Monroe to Pinckney, 7 June 1803 (see Monroe to JM, 20 July 1803, and n. 9).



   
   Enclosure not found, but the extracts, dated 8 Mar. to 12 Apr. 1803 (3 pp.), are filed at 23 June 1803 in the Monroe Papers (DLC).



   
   Enclosure not found, but Livingston’s drafts of two letters to Marbois, 2 and 3 June 1803, are filed at those dates in the Monroe Papers (DLC).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:520–22.



   
   Ibid., 4:538–39.



   
   A report in the Washington Federalist, 29 July 1803, stated that Great Britain had notified the U.S. that it intended to take possession of Louisiana and further warned the U.S. not to pay the $15 million purchase price.



   
   For the British reaction to Livingston’s essay, see JM to Monroe, 30 July 1803, and n. 5.


